The question to be determined by their verdict in the case on the evidence before them is, whether the relators or the defendants, whose names are fully set forth as those of the respective parties on the record of the suit, are now the rightful and lawful wardens and vestrymen *Page 393 
of Christ Church, Delaware city. It is in proof before the jury, and not disputed, that it had, prior to the origin of this contention and dispute, been duly incorporated under our general statutes for the incorporation of religious societies or congregations of Christians in this State, and that statute provides that such societies or congregations may become incorporated by the election of trustees at a public meeting of the society or congregation, held at their usual place of worship, by a plurality of votes of the members present, and taking name and certifying the same under the hands and seals of the trustees to the recorder of deeds of the county, as is more fully and particularly prescribed in the statute. It also expressly provides, with reference to societies or congregations of this particular denomination, that the rector, wardens, and vestrymen of any such church on certifying their name or style, as before mentioned, shall be a corporation, with the franchises, rights, and powers vested by the act in the trustees of other religious societies; and therein and thereby the statute expressly recognizes the fact that they compose, when duly elected, a regular constituted body of officers in such societies or congregations.
The statute, however, does not pretend to prescribe how these wardens and vestrymen are to be elected or appointed to these offices, or by whom they shall be chosen, but leaves the manner of their election and the qualification of voters for them to be prescribed and regulated exclusively by the rules and practice of the church on the subject. And the same may be said with reference to the holding and conducting of the annual elections of them by the qualified members of the congregation present in the annual meeting assembled for that purpose, for that also is to be governed entirely by the established rules and practice of the body, or church, or congregation on the subject. But inasmuch as by the constitution and canons of this church, which have been given in evidence, it appears that the wardens and vestrymen have official charge of all the temporal affairs and concerns of the church or congregation, whilst the rector has the official charge and exclusive direction of the spiritual concerns of it, provided there be one at the time holding that relation to *Page 394 
it, we must say to you that, if the unseemly and noisy disturbance and contention which occurred at the annual election of the wardens and vestrymen of the church in question, on Easter Monday, the 18th day of April last, had been, in fact, directly between what is called the "old vestry" and the late rector and his adherents, we could have but little hesitation in determining to which of them, the vestry or the rector, it more appropriately and officially pertained to take in hand the holding of that election, for whilst it was a measure and a proceeding of much importance, it was a temporal affair and concern merely, and would, therefore, have fallen within the sphere of their legitimate official duties instead of his. All the evidence we have in regard to the laws, usage, and practice of the church in such cases has been introduced on the part of the State, but it has not been contradicted or denied on the other side, and we may, therefore, refer to them as matters of proof in speaking of them as evidence, and from which it also appears that the rector is, ex officio, chairman of the vestry meetings, when present, and it is but proper that he should be, as he constituted one of that body and the head of it.
The meeting on this occasion was a general parish meeting of the members of the society or congregation for the annual election of the wardens and vestrymen of it, pursuant to appointment and on the day fixed by the canon of the church for it, and it appears from the evidence, without contradiction or dispute, that at the hour named for it to open, a member of the congregation, but who was neither a warden nor a vestrymen of it, was nominated chairman of the parish meeting assembled and about to be organized preliminary to proceeding with the election, and on his nomination being seconded and put to vote, he was declared by the authority of it to be elected chairman of the meeting. A motion was then made that another member of the society or congregation, but not a warden or vestryman of it, should be the secretary of the meeting, which, being seconded was submitted by the chairman just elected to the vote of the meeting, and he was thereupon declared by him to be elected secretary of the meeting. The meeting then appointed a *Page 395 
committee of two other members of the congregation to hold the election and receive, count and report the votes of the qualified voters of it in the pending election for wardens and vestrymen in it. Now, this we must say to you was certainly a proper and regular method of proceeding to take the sense of the members assembled, and in organizing the meeting preparatory to opening the election, and in appointing the proper and necessary officers to hold and conduct it, with the sanction and consent, and by the direct action of the meeting itself. And whilst the meeting was thus proceeding in its own legitimate business of opening and conducting its election in an orderly, regular and proper manner, neither the rector nor any other person or persons whatever, could have any authority to interrupt, disturb or arrest it by noise, tumult or confusion, and much less without any formal appointment of persons to hold the election, to seek by rude, indecent and disorderly haste to forestall them in their lawful purpose by rushing through with an election before them in the manner which has been described to the jury. Such a rude and unwarrantable act on the part of the rector in arrogating to himself the right to preside at such a meeting and at such an election without the appointment or sanction of the meeting itself, could confer no claim of right or color of title whatever or such an election as was held that day under his assumed chairmanship and direction of the meeting.
Nor can it constitute any ground of objection to the legal validity and effect of the meeting of the members of the congregation which was organized under its sanction for the purpose of holding the election in a regular, orderly and proper manner, that it was obliged to suspend its preliminary proceedings, and afterwards the progress of their election and voting in it, by reason of the concerted efforts of the other party to interrupt and arrest them, not only by great tumult and disorder in the church, and by the unwarranted and illicit attempt to forestall the majority of the qualified voters in proceeding to the election, but, at last, to interrupt and arrest their voting even by performing the morning service in church during that time because they had the right to suspend any of those proceedings *Page 396 
whenever such interruption rendered it necessary, and then to resume and continue them until the election itself was closed, at any time during that day, as often as the opportunity was afforded them of doing it pending the disturbances. And subject to those interruptions, the election was, in fact, as the evidence shows, incepted, conducted and concluded in a regular, formal and becoming manner; and the result, as well as the character of it, has been disclosed to you in the evidence with but little, if any, conflict of testimony in that respect. And having been first incepted in this lawful and regular manner, it would be contrary to all law, as well as reason, justice and propriety, for us to hold that it could either be superseded or defeated by any trick, artifice, fraud or wrong perpetrated by persons without any authority conferred upon them by the meeting for such a purpose, to suddenly spring an election upon it, and to hurry through it without any of the forms or observances which are indispensably essential to the validity of a bona fide election in such cases.
But even if we were not constrained to take this legal view of the question, the least we could do would be to consider the two as constituting one election, and then the question to be determined by the jury would be, whether the relator or the defendants received a majority of the legal votes cast in the aggregate for the two tickets. As to the legal qualification of a member of the congregation to vote for wardens and vestrymen at their annual election, it must, of course, depend on the law or canon of the church upon that subject, which provides that no person shall be entitled to vote at such election who is not a pew or scat holder or renter, or an annual subscriber to the support of the minister of the church, or a male communicant of the same, and as something was said by counsel on both sides in relation to the matter, we deem it our duty to instruct the jury that the words "annual subscriber," as there employed, imports a person who subscribes an annual sum to the support of the minister of the church, but not one who occasionally or otherwise contributes to his support. He must be an annual subscriber to some amount for that object, or he cannot vote at such *Page 397 
election legally. The evidence in regard to the aggregate votes cast for both tickets and the number of legal votes cast for them respectively is fully before the jury, and from that it would be for them to determine which of the tickets received a majority of all the legal votes cast that day for wardens and vestrymen of the church in question.
We will say in conclusion, however, that if there had been no valid election that day of either the relators, or defendants, in that event the former would continue in office until the next annual election, inasmuch as the constitution and canons of the church provide that the wardens and vestrymen of if shall be elected for a year, and until their successors are elected. It the jury should find in favor of the relators, their verdict should be for the State, otherwise it should be for the defendants.
The State had a verdict.